                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:18CR142

       vs.
                                                                  ORDER
BRENDA STEWART,

                     Defendant.

      At the initial appearance of the defendant on the charges contained in the
indictment on file, the United States moved to detain the defendant without bail pending
trial on the basis that she was a flight risk and a danger to the community. At the time
of her initial appearance before the court, the defendant was in the custody of Nebraska
state authorities on state charges. Accordingly,
      IT IS ORDERED:
      The government's motion for detention of Brenda Stewart pursuant to the Bail
Reform Act is held in abeyance pending the defendant's coming into federal custody.
      IT IS FURTHER ORDERED:
      The U.S. Marshal for the District of Nebraska is directed to place a detainer with
the correctional officer having custody of the defendant.

      DATED this 7th day of January, 2019.

                                         BY THE COURT:

                                         s/ Susan M. Bazis
                                         United States Magistrate Judge
